Citation Nr: 1136679	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-16 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than October 18, 2007, for the award of service connection for a psychiatric disability, currently characterized as posttraumatic stress disorder (PTSD) and major depressive disorder, previously characterized as sleep disorder and depression.  


REPRESENTATION

Appellant represented by:	Todd Hammond, attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from January 2000 to January 2004.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDINGS OF FACT

1. A claim of service connection for a psychiatric disorder was denied in a May 2005 rating decision.  The decision was not appealed; it is final.  

2.  An application to reopen the claim for service connection for a psychiatric disorder was received on October 18, 2007.  

3.  There was no communication by the Veteran or a duly appointed representative after May 2005 and prior to October 18, 2007, indicating intent to apply for service connection for a psychiatric disorder. 


CONCLUSION OF LAW

The criteria for an effective date prior to October 18, 2007, for the award of service connection for a psychiatric disability have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

In any event, the Board notes that prior to initial award of service connection, the Veteran was informed how effective dates are assigned.  He was then notified that his claim was awarded with a specific effective date assigned and informed why an earlier effective date had not been assigned.  He was also informed how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for an earlier effective date, and the matter was readjudicated in an October 2009 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  

Additionally, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits, such as affording the opportunity for a personal hearing.  It is noteworthy that determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.

Earlier Effective Date

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b).  The effective date of service connection based on a reopened claim is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.  

A thorough review of the record reveals that in March 2004, the Veteran filed an informal claim for PTSD.  The Veteran indicated that he was being treated for PTSD at the Vet Center and requested that an examination be scheduled.  The RO obtained the Vet Center treatment records and scheduled the Veteran for an examination, but the Veteran failed to report to the examination.  In May 2005, the RO issued a rating decision that denied service connection for PTSD and provided the Veteran notice of his appellate rights.  The Veteran did not appeal the May 2005 decision; it is final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Final claims can be reopened only upon submission of new and material evidence.  38 C.F.R. § 3.160.

VA did not receive any subsequent correspondence or medical evidence from the Veteran that can be construed as a claim for service connection for a psychiatric disorder until October 2007, when the Veteran filed an application to reopen.  In the context of that claim, evidence sufficient to reopen the previously denied claim and prove the requisite elements of service connection under 38 C.F.R. § 3.303 was submitted, and the claim was granted.  The effective date was set at the date of receipt of the ultimately successful claim.

The Veteran contends that the date of claim should be the date of receipt of the March 2004 claim.  The March 2004 claim was finally resolved with no perfected appeal, however, and a review of the evidence indicates that, following the May 2005 rating decision and prior to October 18, 2007 (the date of receipt of the reopened claim at the RO), the Veteran did not submit any communication indicative of intent to apply for service connection which could constitute a pending claim.  38 C.F.R. § 3.155.  Hence, there was no pending claim prior to October 18, 2007, pursuant to which benefits could be granted.  

The Board acknowledges that the Veteran, via his representative, has reported that he had a conflict with the scheduled date of the examination in 2004 because of "work/life stress"; that when he asked to reschedule, he was told that was not possible; and that he then "blew off" the examination and did not request help from VA or his representative because of his PTSD.  See, e.g., October 2007 statement.  Although the Board is sympathetic to the appellant's contentions, the Board is unable to provide any legal remedy.  See Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  In this case, the evidence clearly indicates that the May 2005 rating decision is final and that there was no pending claim prior to October 18, 2007; as such, the earliest effective date possible is the date that the claim to reopen was received, which is the effective date currently assigned.  38 C.F.R. § 3.400.  Therefore, the Veteran's claim for an earlier effective date is denied.  


ORDER

An effective date earlier than October 10, 2007, for the award of service connection for a psychiatric disorder is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


